           Case 1:17-vv-01753-UNJ Document 35 Filed 04/10/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1753V
                                    Filed: February 14, 2019
                                         UNPUBLISHED


    ABIGAIL HOLUTA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On November 8, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that her November 2, 2016 influenza (“flu”) vaccine
caused her to suffer a Shoulder Injury Related to Vaccine Administration (“SIRVA”).
Stipulation, filed November 7, 2018, at ¶¶ 2, 4; see Petition at 1-3. On November 9,
2018, the undersigned issued a decision awarding compensation to petitioner based on
the parties’ stipulation. ECF No. 25.


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).


2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01753-UNJ Document 35 Filed 04/10/19 Page 2 of 4



        On January 17, 2019, petitioner filed a motion for attorneys’ fees and costs. ECF
No. 30. Petitioner requests attorneys’ fees in the amount of $12,657.80 and attorneys’
costs in the amount of $668.88. Id. at 2. In accordance with General Order #9,
petitioner's counsel represents that petitioner incurred no out-of-pocket expenses. Id. at
2. Thus, the total amount requested is $13,326.68.

        On January 28, 2019, respondent filed a response to petitioner’s motion. ECF
No. 31. Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

      Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reasons listed below.

      I.       Legal Standard

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs.§
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of
Health & Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in
their fee requests hours that are “excessive, redundant, or otherwise unnecessary.”
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting
Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s
discretion to reduce the hours to a number that, in [her] experience and judgment, [is]
reasonable for the work done.” Id. at 1522. Furthermore, the special master may
reduce a fee request sua sponte, apart from objections raised by respondent and
without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009). A special master need not
engaged in a line-by-line analysis of petitioner’s fee application when reducing fees.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24
Cl. Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees
and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,

                                            2
                Case 1:17-vv-01753-UNJ Document 35 Filed 04/10/19 Page 3 of 4



redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

          II.        Attorney Fees

                     A. Administrative Time

       Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the
attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of
Health & Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr.
Jan. 24, 2014). “[B]illing for clerical and other secretarial work is not permitted in the
Vaccine Program.” Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at
387). A total of 2.7 hours was billed on tasks considered administrative including,
opening file, scanning, processing invoices, and uploading documents. Examples of
these entries include3:

                 •   March 17, 2017 (0.40 hrs) “Open client file”
                 •   June 9, 2017 (0.40 hrs) “Records received and scanned”
                 •   August 22, 2017 (0.30 hrs) “Review and process invoice – South Hills
                     Family Medicine”
                 •   November 8, 2017 (0.10 hrs) “Review of receipt from Court”

ECF No. 30 at 6-8.

     The undersigned reduces the request for attorney fees by $410.004, the total
amount of the entries considered administrative.

                     B. Duplicative Entries

      The undersigned notes that there are several identical entries in the billing
records. The entries are as follows:

                 •   January 10, 2018 (0.20 hrs) “Prepare correspondence to DOJ and staff
                     attorney re: status”
                 •   January 10, 2018 (0.10 hrs) “Review correspondence from staff attorney
                     re: status”
                 •   January 12, 2018 (0.10 hrs) “Prepare correspondence to client re: status”


3   These are merely examples and not an exhaustive list.

4This amount consists of ($300 x .040 hrs = $120) + ($150 x 0.10 hrs = $15) + ($125 x 2.2 = $275) =
$410.00.
                                                     3
             Case 1:17-vv-01753-UNJ Document 35 Filed 04/10/19 Page 4 of 4



                 •   January 12, 2018 (0.20 hrs) “Review correspondence from client re:
                     status”

ECF No. 30 at 8.

      The undersigned reduces the request for fees by $190.205, the total amount of
the duplicated entries.

          III.       Attorney Costs

        Petitioner requests reimbursement for attorney costs in the amount of $668.88.
After reviewing petitioner’s invoices, the undersigned finds no cause to reduce
petitioner’s request and awards the full amount of attorney costs sought.

          IV.        Conclusion

     Based on the reasonableness of petitioner’s request, the undersigned GRANTS
IN PART petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $12,726.486 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Maximillian J. Muller.

          The clerk of the court shall enter judgment in accordance herewith.7

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




5   This amount consists of 0.60 x $317 = $190.20.

6This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

7 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      4
